Case 5:14-cv-01153-JWH-SP Document 159 Filed 10/20/20 Page 1 of 4 Page ID #:6370



   1   Alan Jay Weil (SBN 63153)
   2    ajweil@kbkfirm.com
       Amanda D. Barrow (SBN 313583)
   3    abarrow@kbkfirm.com
   4   KENDALL BRILL & KELLY LLP
       10100 Santa Monica Blvd., Suite 1725
   5   Los Angeles, California 90067
   6   Telephone: (310) 556-2700
       Facsimile: (310) 556-2705
   7

   8   Attorneys for Plaintiff
       Wonderland Nurserygoods Co., Ltd.
   9

  10

  11                       UNITED STATES DISTRICT COURT
  12                      CENTRAL DISTRICT OF CALIFORNIA
  13                       EASTERN DIVISION - RIVERSIDE
  14
       WONDERLAND NURSERYGOODS                    Case No. 5:14-cv-01153-JWH-SP
  15
       CO., LTD.,
  16                                              NOTICE OF UNOPPOSED MOTION
  17
            Plaintiff,                            AND MOTION BY KENDALL
                                                  BRILL & KELLY LLP TO
  18        v.                                    WITHDRAW AS COUNSEL OF
  19
                                                  RECORD FOR WONDERLAND
       BABY TREND, INC., et al.,                  NURSERYGOODS CO., LTD.;
  20                                              MEMORANDUM OF POINTS AND
  21
            Defendants.                           AUTHORITIES IN SUPPORT
                                                  THEREOF
  22

  23
                                                  Judge: Honorable John W. Holcomb
                                                  Hearing Date: November 20, 2020
  24                                              Hearing Time: 9:00 a.m.
  25                                              Place: Courtroom 2

  26

  27

  28

                                              1                Case No. 5:14-cv-01153-JWH-SP

             KENDALL BRILL & KELLY LLP’S UNOPPOSED MOTION TO WITHDRAW AS COUNSEL
Case 5:14-cv-01153-JWH-SP Document 159 Filed 10/20/20 Page 2 of 4 Page ID #:6371



   1         TO ALL PARTIES AND TO THEIR ATTORNEYS OF RECORD:
   2         PLEASE TAKE NOTICE THAT on November 20, 2020, or as soon
   3   thereafter as counsel may be heard by the above-entitled Court, located at the
   4   George E. Brown, Jr. Federal Building and United States Courthouse, 3470 12th St.,
   5   Riverside, California 92501, in the courtroom of the Honorable John W. Holcomb,
   6   the law firm of Kendall Brill & Kelly LLP, particularly attorneys Alan Jay Weil and
   7   Amanda D. Barrow, will and hereby do move the Court for an order allowing them
   8   to withdraw as counsel of record for Plaintiff Wonderland Nurserygoods Co., Ltd.
   9         Attorneys Weil and Barrow make this motion pursuant to Local Rule 83-2.3.2
  10   on the ground that there is good cause for withdrawal. Wonderland does not oppose
  11   this motion.
  12         This motion is based upon this notice of motion and motion, the attached
  13   memorandum of points and authorities, the pleadings, papers, and documents in the
  14   Court’s file in this action, and such other and future evidence as may be presented at
  15   or before the hearing on this motion.
  16

  17
       DATED: October 20, 2020             KENDALL BRILL & KELLY LLP

  18

  19
                                           By:         /s/ Alan Jay Weil
  20                                             Alan Jay Weil (SBN 63153)
  21                                              ajweil@kbkfirm.com
                                                 Amanda D. Barrow (SBN 313583)
  22                                              abarrow@kbkfirm.com
  23                                             KENDALL BRILL & KELLY LLP
                                                 10100 Santa Monica Blvd., Suite 1725
  24                                             Los Angeles, California 90067
  25                                             Telephone: (310) 556-2700
                                                 Facsimile: (310) 556-2705
  26

  27                                             Attorneys for Plaintiff
                                                 Wonderland Nurserygoods Co., Ltd.
  28

                                                 2                  Case No. 5:14-cv-01153-JWH-SP

              KENDALL BRILL & KELLY LLP’S UNOPPOSED MOTION TO WITHDRAW AS COUNSEL
Case 5:14-cv-01153-JWH-SP Document 159 Filed 10/20/20 Page 3 of 4 Page ID #:6372



   1                 MEMORANDUM OF POINTS AND AUTHORITIES
   2         I.     Introduction
   3         Kendall Brill & Kelly LLP (“KBK”) currently represents Plaintiff
   4   Wonderland Nurserygoods Co., Ltd. (“Wonderland”) in this action as local counsel.
   5   Because Wonderland is now represented by LTL Attorneys LLP (“LTL”), including
   6   attorneys based in LTL’s Los Angeles office, Wonderland no longer requires KBK’s
   7   services as local counsel. Wonderland does not oppose this motion and will not be
   8   prejudiced in any way by the withdrawal of Attorneys Weil and Barrow, because
   9   LTL will continue to represent Wonderland in connection with this litigation. Erik
  10   R. Puknys and Gary C. Ma of Finnegan Henderson Farabow, Garrett & Dunner,
  11   LLP (“Finnegan”) also represent Wonderland in this action.
  12         The fact that Attorneys Alan Jay Weil and Amanda D. Barrow will withdraw
  13   as local counsel has been communicated in writing to Wonderland and all other
  14   parties who have appeared in this action pursuant to Local Rule 83-2.3.2. For these
  15   reasons, Attorneys Weil and Barrow should be granted leave to withdraw as counsel
  16   in this matter.
  17         II.    The Court Should Permit Attorneys Weil and Barrow to Withdraw
  18                from Representation of Wonderland in this Action
  19         The Court should permit Attorneys Weil and Barrow to withdraw as counsel
  20   of record for Wonderland. Under Local Rule 83-2.3.2: (1) “[a]n attorney may not
  21   withdraw as counsel except by leave of court;” (2) “[a] motion for leave to withdraw
  22   must be made upon written notice given reasonably in advance to the client and to
  23   all other parties who have appeared in the action;” and (3) “[t]he motion for leave to
  24   withdraw must be supported by good cause.”
  25         Attorneys Weil and Barrow have served purely in the capacity of local
  26   counsel in this matter. LTL now represents Wonderland in this matter, along with
  27   Finnegan, and will continue to represent Wonderland after Attorneys Weil and
  28   Barrow have withdrawn as counsel.        Attorney Michael J. Song of LTL’s Los
                                                 3                  Case No. 5:14-cv-01153-JWH-SP

              KENDALL BRILL & KELLY LLP’S UNOPPOSED MOTION TO WITHDRAW AS COUNSEL
Case 5:14-cv-01153-JWH-SP Document 159 Filed 10/20/20 Page 4 of 4 Page ID #:6373



   1   Angeles office has entered an appearance in this action and now serves as counsel
   2   for Wonderland. See ECF No. 157. Because written notice of withdrawal has been
   3   given to Wonderland, and because LTL and Finnegan continue to represent it in this
   4   action, Wonderland does not oppose this motion and would not be prejudiced by the
   5   withdrawal of Attorneys Weil and Barrow, and there is good cause for the Court to
   6   grant KBK’s request for leave to withdraw.
   7         III.   Conclusion
   8         For the foregoing reasons, KBK, and particularly Attorneys Weil and Barrow,
   9   requests that the Court enter an order granting them leave to withdraw as counsel of
  10   record for Wonderland in this action.
  11

  12
       DATED: October 20, 2020             KENDALL BRILL & KELLY LLP

  13

  14
                                           By:         /s/ Alan Jay Weil
  15                                             Alan Jay Weil (SBN 63153)
  16                                              ajweil@kbkfirm.com
                                                 Amanda D. Barrow (SBN 313583)
  17                                              abarrow@kbkfirm.com
  18                                             KENDALL BRILL & KELLY LLP
                                                 10100 Santa Monica Blvd., Suite 1725
  19                                             Los Angeles, California 90067
  20                                             Telephone: (310) 556-2700
                                                 Facsimile: (310) 556-2705
  21

  22                                             Attorneys for Plaintiff
                                                 Wonderland Nurserygoods Co., Ltd.
  23

  24

  25

  26

  27

  28

                                                 4                 Case No. 5:14-cv-01153-JWH-SP

              KENDALL BRILL & KELLY LLP’S UNOPPOSED MOTION TO WITHDRAW AS COUNSEL
